Case: 12-30089       Document: 00512124352         Page: 1     Date Filed: 01/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 25, 2013
                                     No. 12-30089
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HECTOR BARRAGAN-ESPINO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CR-121-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Hector Barragan-
Espino has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Barragan-Espino has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Barragan-Espino’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                    Accordingly,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30089   Document: 00512124352    Page: 2   Date Filed: 01/25/2013

                               No. 12-30089

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, Barragan-Espino’s motion for appointment of
substitute counsel is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2